Judgment modified by striking therefrom the provision that, out of the proceeds of sale of the mortgaged premises, there shall be paid any lien or liens upon said premises so sold at the time of said sale for taxes, assessments and water rates, and by affirmatively providing that the said premises should be sold subject to the lien of said taxes, assessments and water rates; and, as so modified, the said judgment is affirmed, without costs. The eighth finding of fact and the fourth conclusion of law are modified accordingly. Jenks, P. J., Burr, Thomas, Rich and Putnam, JJ., concurred. Order to be settled before Mr. Justice Burr.